TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2013



                                      NO. 03-12-00005-CV


                                   LeAnn Randall, Appellant

                                                v.

                    Goodall & Davison, P.C. and J. Mark Avery, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
        AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                  OPINION BY JUSTICE PEMBERTON


THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

summary judgment EXCEPT for the portion of the trial court’s summary judgment regarding

LeAnn Randall’s negligence claims—i.e., her claims predicated on J. Mark Avery’s alleged

negligence in purportedly causing her to sign away her community interests in the $1.75 million

life insurance policy and the two $26,400 cash payments: IT IS THEREFORE considered,

adjudged and ordered that the portion of the trial court’s summary judgment regarding LeAnn

Randall’s negligence claims are reversed, and the cause is remanded to the trial court for further

proceedings. However, we affirm the remainder of the trial court’s summary judgment. It is

FURTHER ordered that each party shall pay the costs of the appeal incurred by that party, both

in this Court and the court below; and that this decision be certified below for observance.